DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (U.S. Patent Application Publication 2014/0299843).
Regarding claim 1, Kim discloses (see annotated Fig. 1 below) a light detecting element comprising: a pixel array section including a first pixel and a second pixel adjacent each other in a first direction; a first pixel drive line extending along the first direction; and a second pixel drive line extending along the first direction, wherein the first pixel includes a first tap and a second tap adjacent each other in the first direction, the second pixel includes a third tap and a fourth tap adjacent each other in the first direction, the first tap, the second tap, the third tap, and the fourth tap are arranged along the first direction in this order, the first pixel drive line is connected to the first tap and the fourth tap, and the second pixel drive line is connected to the second tap and the third tap.





    PNG
    media_image1.png
    456
    570
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hong (U.S. Patent Application Publication 2017/0289805) discloses ([0034]) using an OLED pixel in light sensing mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878